Opinions of the United
2003 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


4-17-2003

USA v. Lawton
Precedential or Non-Precedential: Non-Precedential

Docket 02-2726




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2003

Recommended Citation
"USA v. Lawton" (2003). 2003 Decisions. Paper 642.
http://digitalcommons.law.villanova.edu/thirdcircuit_2003/642


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2003 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                                             NOT PRECEDENTIAL

                             UNITED STATES COURT OF APPEALS
                                  FOR THE THIRD CIRCUIT


                                             No. 02-2726


                                 UNITED STATES OF AMERICA

                                                  v.

                                         DAVID LAWTON,

                                              Appellant




             ON APPEAL FROM THE UNITED STATES DISTRICT COURT FOR
                    THE EASTERN DISTRICT OF PENNSYLVANIA

                                 (Dist. Court No. 01-cr-00630-1)
                                District Court Judge: John R. Padova


                                 Submitted Pursuant to LAR 34.1(a)
                                           April 10, 2003

            Before: ALITO and FUENTES, Circuit Judges, and PISANO, District Judge*

                                   (Opinion Filed: April 17, 2003)




        *
        The Honorable Joel A. Pisano, District Judge for the District of New Jersey, sitting
by designation.
                                       OPINION OF THE COURT

PER CURIAM:

        After trial, a jury found the defendant guilty of violation of and conspiring to violate

the Hobbs Act, 18 U.S.C. §1951(a), and carrying a firearm in relation to the commission of

a crime of violence, 18 U.S.C. §924(c)(1)(A). Following sentencing, the defendant filed a

timely appeal to this Court.

        The defendant asks this Court to reverse the conviction under 18 U.S.C.

§924(c)(1)(A), alleging that the government failed to prove possession of a firearm beyond

a reasonable doubt. The statute of conviction provides that

        [A]ny person who, during and in relation to any crime of violence . . . for
        which the person may be prosecuted in a court of the United States, uses or
        carries a firearm . . . [shall be punished as set forth in the section].

Id. The statute defines a “firearm” as a weapon that “will or is designed to or may readily be

converted to expel a projectile by the action of an explosive . . . .” 18 U.S.C. §921(a)(3)(A).

        When reviewing the sufficiency of the evidence to support a guilty plea, this Court

has stated that

        ‘[i]t is not for us to weigh the evidence or to determine the credibility of the
        witnesses.’ . . . Rather, we must view the evidence in the light most favorable
        to the government, . . . and will sustain the verdict if ‘any rational trier of fact
        could have found the essential elements of the crime beyond a reasonable
        doubt.’ . . . Thus, ‘a claim of insufficiency of the evidence places a very heavy
        burden on an appellant.’

United States v. Dent, 149 F.3d 180, 187 (3d Cir. 1998) (citations omitted).

        The circumstances of the instant case are similar to those involved in United States v.



                                                      -2-
Beverly, 99 F.3d 570 (3d Cir. 1996), in which we determined that the government had

provided the proof requisite to sustain a conviction under 18 U.S.C.§924(c)(1)(A). In

Beverly, “the only evidence presented with respect to the firearms charge was the testimony

of [the victim] that [the perpetrator] threatened him with a gun during the course of the

robbery, and that the gun, which was displayed in the car, was a chrome-plated revolved.” 99

F.3d at 572. In Beverly, the victim claimed no expertise in identifying firearms, and we

relied on United States v. Marshall, 427 F.2d 434, 437 (2d Cir. 1970), in rejecting the

argument that a firearms conviction may be sustained only through testimony by persons

knowledgeable about firearms. Beverly, 99 F.3d at 572.

        Evidence in the instant case was superior to the proof presented, and subsequently

declared sufficient by this Circuit, in Beverly. The victim in this case had extensive

experience with firearms, both as part of his prior military service and as a gun collector,

App. A-36-37; A-48, while the victim in Beverly had no such experience. The victim in the

present case also testified that he had a clear view of the weapons at close range. Similarly,

the victim in Beverly had “ample time to view the weapon” allegedly carried by his

assailants. 99 F.3d at 573. Additionally, the victim in the instant case testified that he heard

one of the perpetrators state “we ought to blow him away so there’s no witnesses.” App. A-

58. As this Court stated in Beverly, “‘the act of threatening others with a gun is tantamount

to saying that the gun is loaded and that the gun wielder will shoot unless his commands are

obeyed.’” 99 F.3d at 573 (citing United States v. Marshall, 427 F.2d 434, 437 (2d Cir.

1970)). While in the instant case the perpetrator’s statement was not a direct threat, the

                                                     -3-
perpetrator’s words lend credence to the allegation that he or his partner was carrying a

weapon capable of “blow[ing the victim] away.” App. A-58. Finally, the victim’s reaction to

the fleeing perpetrators–retrieving a hidden weapon and emptying the weapon in their

direction–bolsters his allegation that he believed he was truly threatened by persons carrying

weapons. App. A-58, A-48-49. Neither Beverly nor the statute require that the gun actually

be fired or otherwise actively used in the commission of the offense; the mere carrying of

the weapon is sufficient to sustain a conviction. See 99 F.3d 570 (3d Cir. 1996); 18 U.S.C.

§924(c).

        Based on the foregoing, we affirm the judgment of the District Court, finding that the

verdict on the firearms count was sufficiently supported by the evidence.